Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the communication filed on 02/18/2022.
Claims 1-24 are under examination.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20150120780 A1		SYSTEM AND METHOD FOR INTEGRATING A DATABASE WITH A SERVICE DEPLOYED ON A CLOUD PLATFORM
US 20130340062 A1		SYSTEM, CONTROL METHOD, AND STORAGE MEDIUM
US 20130091171 A1		JUST-IN-TIME USER PROVISIONING FRAMEWORK IN A MULTITENANT ENVIRONMENT
US 20110219046 A1		SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR MANAGING DATA STORAGE AND RULE-DRIVEN COMMUNICATIONS FOR A PLURALITY OF TENANTS
US 20140245389 A1		SYSTEM AND METHOD FOR PROXYING FEDERATED AUTHENTICATION PROTOCOLS
US 20120096521 A1		METHODS AND SYSTEMS FOR PROVISIONING ACCESS TO CUSTOMER ORGANIZATION DATA IN A MULTI -TENANT SYSTEM
US 20120096271 A1		Remote Access to Hosted Virtual Machines By Enterprise Users

US 20130326608 A1		COOPERATION SYSTEM, COOPERATION METHOD THEREOF, INFORMATION PROCESSING SYSTEM, AND STORAGE MEDIUM
US 20130086670 A1		PROVIDING THIRD PARTY AUTHENTICATION IN AN ON-DEMAND SERVICE ENVIRONMENT
US 20130091547 A1		Method and System for Enabling Non-Intrusive Multi Tenancy Enablement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON CHIANG/Primary Examiner, Art Unit 2431